Citation Nr: 0821928	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-04 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to apportionment of the veteran's disability 
compensation benefits for his estranged spouse.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  

The appellant's is the veteran's estranged spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that a claim for apportionment is a 
"contested claim" and is subject to special procedural 
regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 
19.102 (2007).  When a substantive appeal is filed in a 
simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  38 
C.F.R. § 19.102.

Here, after receiving the appellant's June 2004 notice of 
disagreement, the RO did comply with § 19.101 by furnishing a 
copy of the statement of the case to the veteran and his 
spouse.  However, after receiving the appellant's January 
2005 substantive appeal, the RO did not comply with § 19.102 
by furnishing a copy of the appellant's substantive appeal to 
the veteran.



Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all contested claims procedures 
under 38 C.F.R. §§ 19.100, 19.101, 
19.102 have been followed.  
Specifically, the veteran must be 
notified of the content of the 
appellant's substantive appeal and 
given the opportunity to respond 
thereto.  

2.  Thereafter, and after undertaking 
any additional development warranted by 
the response(s) of the parties, 
readjudicate the claim.  Both the 
veteran and his spouse should be 
provided with a supplemental statement 
of the case and both should be afforded 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  The veteran and the 
appellant/spouse need take no action unless otherwise 
notified.  Both have the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



